Citation Nr: 1010232	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-14 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for the 
service connected bilateral hearing loss prior to November 
15, 2005, and entitlement to a rating in excess of 10 percent 
thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to 
February 1971 and from July 1978 to December 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO denied a compensable 
rating for the service-connected bilateral hearing loss.  

In an August 2008 rating decision, the RO granted a 
compensable rating of 10 percent for the service-connected 
bilateral hearing loss, effective from June 14, 2008.  As 
that award did not represent a complete grant of benefits, 
the issue remained in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  In addition, notwithstanding the 
partial increase, consideration must be given to whether 
there are distinct time periods during the entire appeal 
period where the Veteran's symptoms warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The matter was initially before the Board in January 2009, at 
which time the Board determined that the record was 
incomplete, and remanded the matter back to the RO for 
additional development.  

After completion of the requested development, the RO 
determined that, based on the medical evidence of record, the 
criteria for the assignment of a 10 percent rating for the 
service-connected hearing loss had been met since November 
15, 2005, the date of a VA audiogram.  The RO therefore 
issued a rating decision in August 2009 granting an earlier 
effective date of November 15, 2005 for the assignment of the 
10 percent rating for the service-connected bilateral hearing 
loss.  Or, stated differently, the RO awarded a staged rating 
increase to 10 percent for the period of time from November 
15, 2005 through June 13, 2008.  As this award continues to 
extent only a partial grant of benefits on appeal, the matter 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).  


FINDINGS OF FACT

1.  It is as likely as not that entitlement to a 10 percent 
disability rating for the service-connected bilateral hearing 
loss arose prior to the RO's receipt of the Veteran's claim 
for increase on October 27, 2005; however, an increase in 
disability was not factually ascertainable prior to that 
date.  

2.  At no time during the appeal period has the Veteran's 
numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination scores been worse 
than Level IV on the right and Level V on the left.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria 
for the assignment of a 10 percent rating, but no higher, 
have been met for the service-connected bilateral hearing 
loss since the date of claim for increase.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102,3.400, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2009).

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected bilateral hearing loss 
have not been met at any time during the appeal period.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated January 2006.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate an 
increased rating claim and the relative duties of VA and the 
claimant to obtain evidence.  

In addition to the pre-adjudicatory notice, other letters 
were sent to the appellant throughout the course of the 
appeal, particularly in response to Court holdings that 
provided guidance and interpretation of the language at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  These letters, 
including a March 2009 post-remand letter, provided notice 
of, in particular, how disability ratings are assigned and 
included the specific rating criteria pertaining to hearing 
loss.  The March 2009 letter was followed by an August 2009 
Supplemental Statement of the Case (SSOC).  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The Veteran seeks an increased rating for the service-
connected hearing loss, rated as noncompensable prior to 
November 15, 2005 and rated as 10 percent as of that date.  

Service connection for hearing loss has been in effect since 
April 16, 2003.  An initial noncompensable rating was 
assigned from the effective date of service connection.  On 
October 27, 2005, the RO received the Veteran's claim for 
increase.  The Veteran asserted that his hearing loss was 
much worse than it was at the time of his initial 
noncompensable rating assignment in 2003, which was based on 
audiological examination data from a VA examination conducted 
in June 2003.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment 
are derived by the mechanical application of the Ratings 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  see also Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007) (indicating that the criteria for 
evaluating the degree of impairment resulting from hearing 
loss under the Rating Schedule, unlike extraschedular 
consideration under section 3.321(b) of the regulations, rely 
exclusively on objective test results). 

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  This average is used in 
all cases (including those in Sec. 4.86) to determine the 
Roman numeral designation for hearing impairment where the 
axes intersect.  Average puretone decibel loss for each ear 
is located on Table VI along a horizontal axis, and percent 
of discrimination is located along a vertical axis.  The 
results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Code 6100.

To warrant the assignment of a compensable rating for 
bilateral hearing loss, the evidence must show that the 
hearing loss rises to the requisite level of severity as 
proscribed in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table 
VII.

Additionally, for exceptional patterns of hearing, under 38 
C.F.R. § 4.86(a), when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or higher, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure 
tone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

The record contains three VA audiological examinations for 
rating purposes conducted during the period since the Veteran 
filed his claim for increase.  Those examinations, dated in 
November 2005, January 2006, and June 2008 show, in essence, 
that the Veteran's hearing loss did worsen since the prior 
rating examination in 2003.  


Specifically, the November 2005 findings are as follows:  



HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
35
45
65
60
51
76
LEFT
35
45
50
60
48
72

These figures, when applied to 38 C.F.R. § 4.85, Table VI, 
correspond to Level IV hearing in the right ear and Level IV 
hearing in the left ear.  Application of these levels to 
Table VII at 38 C.F.R. § 4.85 results in a 10 percent rating.  

The January 2006 audiogram findings are as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
35
45
65
60
51
84
LEFT
35
45
50
60
48
84

These figures, when applied to 38 C.F.R. § 4.85, Table VI, 
correspond to Level II hearing in the right ear and Level II 
hearing in the left ear.  Application of these levels to 
Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

The June 2008 audiogram findings are as follows:   


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
40
50
70
65
56
80
LEFT
35
50
55
65
51
74

These figures, when applied to 38 C.F.R. § 4.85, Table VI, 
correspond to Level IV hearing in the right ear and Level V 
hearing in the left ear.  Application of these levels to 
Table VII at 38 C.F.R. § 4.85 results in a 10 percent rating.  

Because the results from the audiological testing in November 
2005 and the results from the audiological testing in June 
2008 are relatively similar, resulting in the same level of 
impairment when applied to Table VII of 38 C.F.R. § 4.85, it 
is not unreasonable to assume that the January 2006 results 
may have been somewhat inaccurate, particularly given that 
the Veteran continued to report that he continued to have 
difficulty with his hearing despite hearing aids.  Logically, 
as hearing loss does not generally improve with time, the 
idea that the Veteran's hearing would deteriorate to the 
point which would warrant the assignment of a 10 percent 
rating, and then improve for a short time before 
deteriorating once again seems highly unlikely.  As such, all 
doubt is resolved in the Veteran's favor, and the January 
2006 audiometric findings carry little probative value.  

Considering the other two audiological examinations, the only 
possible interpretation of these findings under the 
regulations is that the Veteran's hearing loss is at no more 
than Level IV in the right ear and no more than Level V in 
the left ear.  These levels, when applied to Table VI at 38 
C.F.R. § 4.85, correspond to a 10 percent rating for the 
service-connected bilateral hearing loss.  In light of these 
findings, a rating in excess of 10 percent is not warranted 
for the service-connected bilateral hearing loss.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

The provisions of 38 C.F.R. § 4.85(g) (pertaining to 
situations where the veteran is deaf) and 4.86, (pertaining 
to exceptional patterns of hearing impairment) have also been 
considered; but, the results of the audiometric examinations 
of record clearly show that these provisions are not 
applicable in this case.  There is no other pertinent medical 
evidence of record that would entitle the veteran to a rating 
higher than 10 percent for bilateral hearing loss.

In reaching this decision, the Veteran's contentions 
regarding the severity of his hearing loss have been 
considered.  There is no reason to doubt the credibility of 
the Veteran with respect to his hearing loss disability.  The 
findings on the multiple examinations of record are 
consistent with the Veteran's assertions that he has 
difficulty hearing.  The objective findings on examination, 
however, do not allow for the assignment of a rating in 
excess of 10 percent in this case.  The Board is bound by the 
mechanical formula provided by regulation for the assignment 
of ratings for service-connected hearing loss, and is without 
authority to grant a higher rating in this case.  Although 
unfortunate, the numeric designations in this case correlate 
to no higher than a 10 percent disability rating.  See 38 
C.F.R. § 4.85, Tables VI-VII.

The RO, in the August 2009 rating decision, assigned an 
effective date of November 15, 2005 for the assignment of the 
10 percent rating, based on the first date on which it was 
factually ascertainable that an increase in disability had 
occurred.  However, just because an increase in disability 
was not factually ascertainable until November 15, 2005, the 
date of the audiological examination, does not mean that 
entitlement to an increase did not arise prior to that date, 
particularly since the claim for increase was received at the 
RO in October 2005.  Logically, the November 15, 2005 
examination would have probably never been scheduled in the 
first place if the Veteran had not asserted that his hearing 
loss had worsened.  The November 15, 2005 examination report 
merely confirmed what the Veteran had suspected; that his 
hearing had deteriorated since his last examination in 2003.  
Thus, entitlement to an increase likely arose at some point 
prior to the date of the examination.  

Since the Veteran asserted in his claim that hearing loss had 
worsened, and this was confirmed by a VA examination dated in 
the following month, his increased 10 percent rating should 
date back to the date of claim.  However, as an increase in 
disability was not factually ascertainable within the one-
year period prior to the date of claim, the proper effective 
date for the assignment of the 10 percent rating for the 
service-connected bilateral hearing loss is the date of the 
claim for increase, which in this case is October 27, 2005.  
See 38 U.S.C.A. § 5110 (Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore); see also 38 C.F.R. 3.400(o) (an 
effective date for an increase, generally, is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  An effective date for a claim for increase may be 
granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim).

In light of the foregoing, the assignment of the 10 percent 
rating currently assigned for the service-connected bilateral 
hearing loss should be effective from October 27, 2005, the 
date on which the RO received the Veteran's claim for an 
increased rating.  

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for the service-connected 
bilateral hearing loss at any time during the appeal period,  
the doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, there has been no showing that the service-
connected hearing loss under consideration here has caused 
marked interference with employment, has necessitated 
frequent periods of hospitalization beyond those noted above, 
or otherwise renders impracticable the application of the 
regular scheduler standards.  The regular scheduler standards 
contemplate the symptomatology shown in this case.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that VA had revised its hearing examination 
worksheets to include the effect of the veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2009).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  In this case, the Veteran reported in 
conjunction with an audiological consult in November 2005 
that he had difficulty understanding speech particularly in 
the operating room where he worked.  VA hearing aids were 
recommended.  In January 2006 he reported that he had 
difficulty understanding conversations when the speaker was 
behind him.  The June 2008 examiner did not make any 
notations in the examination report concerning occupational 
functioning and daily activities.  Nevertheless, the Veteran 
has not reported to VA that there was any prejudice caused by 
a deficiency in either VA examination.  While the Veteran did 
report that he had difficulty understanding conversation and 
that he had difficulty understanding speech particularly in 
the operating room where he worked, before he was prescribed 
VA hearing aids, the evidence does not show that there is 
interference with employment beyond that contemplated by the 
rating schedule.  As such, referral for consideration for an 
extraschedular evaluation is not warranted here.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  


ORDER

A 10 percent rating, but no higher, is granted from October 
27, 2005, for the service-connected hearing loss, subject to 
the laws and regulations governing the payment of monetary 
benefits.

A rating in excess of 10 percent for the service-connected 
bilateral hearing loss is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


